427 F.2d 1177
Frances Hull BROWN, Individually and as Administratrix of the Estate of Robert Ervin Brown, Deceased, Appellant,v.Robert FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 13982.
United States Court of Appeals, Fourth Circuit.
Argued May 8, 1970.
Decided June 18, 1970.

Clyde C. Randolph, Jr., Winston-Salem, N. C. (Doris G. Randolph and Randolph & Randolph, Winston-Salem, N. C., on brief), for appellant.
J. Howard Coble, Asst. U. S. Atty. (William L. Osteen, U. S. Atty., on brief), for appellee.
Before BOREMAN and WINTER, Circuit Judges, and WOODROW WILSON JONES, District Judge.
PER CURIAM.


1
Frances Hull Brown (plaintiff), individually and as administratrix of the estate of Robert Ervin Brown (claimant), appeals from the district court's holding that there was substantial evidence to support the Secretary's denial of claimant's social security disability benefits claim. Plaintiff was substituted as party-plaintiff when claimant died during the pendency of this action.


2
If there is substantial supporting evidence on the record as a whole for the Secretary's decision, that decision will not be overturned. Laws v. Celebrezze, 368 F.2d 640 (4 Cir. 1966). Here, there is medical evidence which indicates that, although claimant's August 9, 1960, heart attack restricted his activities to some extent, it did not result in heart enlargement, irregular heart rhythm, heart murmurs or significant heart impairment. Claimant stated to the Veterans' Administration physician that his doctor had told him he could do eight hours of light work per day. In short, there is ample evidence to support the hearing examiner's finding that claimant made a normal and satisfactory recovery from his heart attack and that the residuals of this condition would not have prevented claimant from engaging in substantial gainful activity.


3
On this record the Secretary's denial of disability benefits will not be disturbed. The judgment below is


4
Affirmed.